Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 25, 2018

                                           No. 04-18-00767-CR

                                     IN RE John C. DOMINGUEZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

         On October 22, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on October 25, 2018.


                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CR-03592, styled The State of Texas v. John Dominguez, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.